UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 26, 2010 (May 26, 2010) ERHC ENERGY INC. (Exact name of registrant as specified in its charter) Colorado 000-1-7325 88-0218499 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 5444 Westheimer Road, Suite 1440, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (713) 626-4700 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01. OTHER EVENTS. On May 26, 2009, ERHC Energy Inc. (the “Company”) issued an update to investors and associated news release explaining the status of the Company’s interests in the São Tomé & Príncipe Exclusive Economic Zone and exploration in the Joint Development Zone in which it has interests. The release also updates investors on the plan to list on the AIM market and raise funds for future acquisitions. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit number Description Press Release dated May 26, 2010 Investor Update dated May 26, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ERHC ENERGY INC. Dated :May 26, 2010 By: /s/ Peter Ntephe Name: Peter Ntephe Title: Chief Operating Officer and Acting Chief Executive Officer
